Case: 17-41090      Document: 00514650486         Page: 1    Date Filed: 09/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-41077                               FILED
                                  c/w No. 17-41090                     September 20, 2018
                                 Conference Calendar                      Lyle W. Cayce
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEX WASHINGTON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:15-CR-24-1
                             USDC No. 3:16-CR-9-1


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Alex Washington in appeal No. 17-
41090 has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Washington has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41090    Document: 00514650486     Page: 2   Date Filed: 09/20/2018


                                 No. 17-41077
                               c/w No. 17-41090

concur with counsel’s assessment that appeal No. 17-41090 presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED in No. 17-41090. See 5TH CIR. R. 42.2.
Appeal No. 17-41077 remains pending in this court.




                                       2